internal_revenue_service number release date index number ----------------- ------------------------------- ------------------------------------- ------------------ -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no -------------- telephone number --------------------- refer reply to cc intl b04 plr-132704-08 date date ty ty legend taxpayer ------------------------------------- ------------------- -------------------------- taxpayer --------------------------------------- taxpayer -------------------------------------- taxpayer ----------------------------- taxpayer --------------------------------------- us sub us sub date date country a state x ----------------------- ------------------------- ------------------- ------------------- --------------------- ------------- dear ----------------- plr-132704-08 this replies to a letter dated date in which taxpayer 1’s authorized representative requested an extension of time under sec_301_9100-3 to satisfy the statement and notice requirements of sec_1_897-2 and sec_1 h the information submitted for consideration is substantially as set forth below note that the procedures of revproc_2008_27 apply with respect to requests for relief for untimely statements and notices under sec_1_897-2 and sec_1_897-2 filed after date the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request_for_ruling verification of the factual information representations and other data may be required as a part of the audit process factual background taxpayer is a country a company that is treated as a corporation for u s federal tax purposes in anticipation of the acquisition described below taxpayer established two wholly-owned subsidiaries taxpayer a country a entity that is treated as a corporation for u s federal_income_tax purposes and us sub a state x corporation taxpayer is a country a entity that is treated as a corporation for u s federal_income_tax purposes on date taxpayer acquired taxpayer from an unrelated_person at the time of this acquisition taxpayer owned of taxpayer a country a entity that is treated as a corporation for u s federal_income_tax purposes and taxpayer owned of us sub a state x corporation as a result of the acquisition taxpayer was treated for u s federal tax purposes as selling the stock of its wholly-owned subsidiary us sub to taxpayer a country a entity that is treated as a corporation for u s federal_income_tax purposes and that is wholly-owned by taxpayer this transaction is hereinafter referred to as the acquisition on date taxpayer transferred its wholly-owned subsidiary us sub to us sub in exchange for a note in the approximate amount of amount a subsequently on date us sub changed its legal status from a state x corporation to a state x limited_liability_company and did not elect to be treated as an association these transactions were treated for u s tax purposes as if us sub transferred its assets to us sub in exchange for a nominal share of us sub stock and as if this nominal share of us sub stock were transferred from us sub to taxpayer to taxpayer and to taxpayer these transactions that occurred on date are hereinafter referred to as the reorganization plr-132704-08 as to the acquisition taxpayer did not request from us sub a statement certifying that taxpayer 4’s interest in us sub was not a united_states_real_property_interest as defined in sec_897 of the code usrpi as of the date of the acquisition moreover neither taxpayer nor taxpayer received a statement certifying that taxpayer 4’s interest in us sub was not a uspri as of the date of the acquisition consequently the required notice was not sent to the irs taxpayer now seeks relief under the provisions of sec_301_9100-1 and -3 to request the applicable statement from us sub and to forward that statement to taxpayer and for us sub to file the applicable notice late with respect to the acquisition as to the reorganization taxpayer did not request or receive from us sub a statement certifying that taxpayer 5’s interest in us sub was not a usrpi as of the date of the reorganization consequently the required notice was not sent to the irs taxpayer now seeks relief under the provisions of sec_301_9100-1 and -3 to request the applicable statement from us sub and for us sub to file the applicable notices late with respect to the reorganization similarly none of taxpayer sec_2 or requested or received statements from us sub certifying that each of taxpayer sec_2 and 5’s interests in us sub were not usrpis as of the date of the reorganization consequently the required notices were not sent to the irs taxpayer sec_2 and now seek relief under the provisions of sec_301_9100-1 and -3 to request the applicable statement from us sub and for us sub to file the applicable notices late with respect to the reorganization discussion sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that plr-132704-08 the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government rulings based on the facts and circumstances of this case we conclude that the standards of sec_301_9100-3 have been satisfied accordingly we provide the following rulings as to the acquisition taxpayer taxpayer and us sub are granted an extension of time until days from the date of this ruling letter to satisfy the statement and notice requirements of sec_1_897-2 and sec_1_897-2 as to the reorganization taxpayer taxpayer taxpayer us sub and us sub are granted an extension of time until days from the date of this ruling letter to satisfy the statement and notice requirements of sec_1_897-2 and sec_1 h with respect to the reorganization the granting of an extension of time is not a determination that taxpayer taxpayer taxpayer taxpayer us sub or us sub is otherwise eligible to comply with the statement and notice requirements sec_301_9100-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the characterization of the transactions as a reorganization a copy of this ruling letter should be attached with the statement and the notice mailed to the irs this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132704-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely david b bailey assistant to the branch chief associate chief_counsel international branch cc
